DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-8) in the reply filed on 09/21/2022 is acknowledged.
Claims 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Priority
This application claims foreign priority to KR10-2020-0101870 filed 08/13/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 05/21/2021 and 08/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR20200056895) in view of Kohler (US20140005521).
	Regarding claim 1, Oh teaches an ultrasound transducer (100) (Figs. 2-4), comprising:
a substrate (100) having a central part and a plurality of extended parts extending from the central part (Figs. 2-4, [0030-0032], [0035], [0037]);
an ultrasound probe (140) disposed at the central part of the substrate (100) to acquire an ultrasound image of a region of interest (Fig. 4, [0035], [0040], [0047]); and
a plurality of focused ultrasound output units (130) disposed at the plurality of extended parts (130) of the substrate (100) to output a focused ultrasound to the region of interest (Fig. 4, [0037], [0040-0041], [0050-0052], [0078-0080]).
However, Oh fails to teach wherein the ultrasound transducer is flexible and wherein the extended parts of the substrate and the focused ultrasound output units are flexible and deformable.
In an analogous ultrasound transducer for outputting focused ultrasounds field of endeavor, Kohler teaches such a feature. Kohler teaches a catheter (800) having arrays (802) of capacitive micromachined ultrasound transducers (CMUTs) which may be flexible (Fig. 8, [0133]). Kohler teaches flexible elements (803) may be positioned between the arrays (802) to give the catheter (800) flexibility ([0133]). Kohler further teaches wherein the CMUT arrays (802) may be disposed on a flexible material or substrate, thereby making the transducer/array deformable, flexible, and/or can be bent ([0020]). Kohler therefore teaches wherein the catheter (800), comprising the substrate the arrays (802) are formed on, and the arrays (802) are flexible and deformable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oh to make the ultrasound transducer and its arrays flexible and deformable as taught by Kohler (Fig. 8, [0020], [0133]). By having the transducer and arrays be flexible, focal length or focusing may be adjusted during treatment thus improving beam profile making for a more accurate/safer ablation procedure as recognized by Kohler (Fig. 8, [0021-0022], [0034], [0133]).
Regarding claim 2, Oh in view of Kohler teaches the invention as claimed above in claim 1.
Oh further teaches wherein the ultrasound probe (140) includes an array of imaging ultrasound output elements configured to output an imaging ultrasound toward the region of interest (Fig. 4, [0047-0049], wherein ultrasounds are irradiated, echoes are received, and an ultrasound image of an object may be output on a display unit, and figure 4 clearly shows the imaging probe 140 being composed of an array of elements similar to linear arrays 130).
Regarding claim 3, Oh in view of Kohler teaches the invention as claimed above in claim 2.
Oh further teaches wherein the ultrasound probe (140) includes a one-dimensional array in which the plurality of imaging ultrasound output elements is linearly arranged or a two-dimensional array in which the plurality of ultrasound output elements is arranged in a surface (Fig. 4, wherein it’s disclosed in the figure the imaging probe 140 is a linearly arranged one-dimensional array similar to linear array 130).
Regarding claim 4, Oh in view of Kohler teaches the invention as claimed above in claim 1.
Oh further teaches wherein the focused ultrasound output unit (130) includes an array of focused ultrasound output elements (130) configured to output a focused ultrasound for treatment to the region of interest (Figs. 4-5, [0025-0026], [0041-0042], [0050-0052], [0078-0080], [0084-0087]).
Regarding claim 7, Oh in view of Kohler teaches the invention as claimed above in claim 4.
Oh further teaches wherein the focused ultrasound for treatment is Low-intensity Focused Ultrasound for stimulating the region of interest with low intensity or High-intensity Focused Ultrasound for removing a lesion in the region of interest (Figs. 3-4, [0080], wherein the linear arrays 130 are high-intensity focused ultrasound HIFU transducers).
Regarding claim 8, Oh in view of Kohler teaches the invention as claimed above in claim 1.
However, Oh fails to teach wherein the ultrasound probe or the focused ultrasound output unit includes an ultrasound output element which is a micromachined ultrasound transducer (MUT).
Kohler teaches using capacitive micromachined ultrasound transducers (CMUTs) for high-intensity focused ultrasound (HIFU) ablation and for ultrasound imaging/monitoring the ablation process ([0006], [0058], [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oh to use capacitive micromachined ultrasound transducers (CMUTs) for either imaging or HIFU as taught by Kohler ([0006], [0058], [0062]). The benefits of using CMUTs include reduction in transducer size and cost while also allowing for the transducers to be made flexible and lead free as recognized by Kohler ([0006], [0027]). An additional benefit of using CMUTs over conventional piezoelectric transducers include the transducers having a higher heat tolerance resulting in a lower probability of overheating as recognized by Kohler ([0025]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR20200056895) in view of Kohler (US20140005521) as applied to claim 4 above, and further in view of Hakkens (US20210128107).
Regarding claim 5, Oh in view of Kohler teaches the invention as claimed above in claim 4.
However, Oh fails to teach wherein the extended parts of the substrate have a plurality of trench structures formed at a predetermined interval, and the focused ultrasound output unit includes a flexible material layer that covers the plurality of trench structures and the array of focused ultrasound output elements.
In an analogous flexible ultrasound transducer field of endeavor, Hakkens teaches such a feature. Hakkens teaches an imaging device (102) including an ultrasound scanner assembly (110) disposed at a distal portion of a flexible elongate member (121) of the imaging device (102) (Fig. 2, [0035]). Hakkens teaches the device (102) may comprise an ultrasound therapeutic device ([0031]). Hakkens teaches the scanner assembly (110) includes a transducer array (124) and backing material (130) ([0035-0036]). Hakkens teaches the transducer array (124) includes a plurality of rows of transducer elements (140) formed on a substrate (132) which are spaced apart by trenches (144) (Fig. 2, [0037-0038], wherein the rows of transducer elements being spaced apart by the trenches comprise the trench structures being formed at a predetermined interval). Hakkens further teaches an acoustically-transparent window (300) including an innermost layer (310) (Fig. 3, [0042], [0047]). Hakkens teaches the innermost layer (310) of the window (300) is positioned over and directly in contact with the transducer elements (140) and also extends across the trenches (144) ([0043], [0047]). Moreover, Hakkens teaches the innermost layer (310) may be formed of a flexible and/or elastic material that is deformable ([0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oh to divide the substrate with transducer elements thereon into islands spaced apart from one another by trenches as taught by Hakkens (Fig. 2, [0037]). By forming trenches, the transducer array is given additional flexibility which allow it to be orientated at different angles as recognized by Hakkens ([0038]). It would have been obvious to one of ordinary skill in the art to have further modified the invention of Oh to also include a flexible layer covering the transducer elements and trenches as taught by Hakkens (Figs. 2-3, [0042-0043], [0047-0048]). By covering the elements and trenches while being flexible, the layer allows for deflection of the membrane of the acoustic elements in order to obtain ultrasound data and also protection as recognized by Hakkens ([0045], [0048-0049], [0054]). Hakkens further teaches the flexible layer (310) provides low attenuation and matched impedance for ultrasound energy ([0051]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR20200056895) in view of Kohler (US20140005521) and Hakkens (US20210128107) as applied to claim 5 above, and further in view of Philips (EP2977113).
Regarding claim 6, Oh in view of Kohler and Hakkens teaches the invention as claimed above in claim 5.
However, Oh fails to teach wherein the focused ultrasound output unit further includes a reinforcing layer made of a material having a larger thermal expansion coefficient than the flexible material layer below the extended parts of the substrate.
In an analogous ultrasound transducer focusing field of endeavor, Philips teaches such a feature. Philips teaches a substrate (15) having an inner (5) and outer surface (6) and a plurality of capacitive micromachined transducers (CMUTs) arranged on the outer surface (6) (Fig. 1, [0027]). Philips teaches the substrate (15) is a double layer substrate comprising an inner first layer (21) having a first thermal coefficient value (e1) and an outer second layer (22) having a second thermal coefficient value (e2) (Fig. 4, [0038]). Philips teaches an embodiment in which the first layer (21), which is below the second layer (22), has a thermal coefficient value (e1) bigger than the second layer’s (e2) (Figs. 4D-4F, [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oh to have a layer on the bottom side of a substrate with a thermal expansion coefficient larger than a layer above it as taught by Philips (Figs. 4D-4F, [0027], [0038], [0042]). By arranging a layer with certain thermal expansion coefficient values different/relative to surrounding layers, curvature of a transducer and thus its focus may be controlled as recognized by Philips ([0008], [0011-0012], [0018], [0042], [0044]). Moreover, because Philips teaches altering a thermal expansion coefficient of a layer below transducer elements, the modification of Oh with Philips teachings would predictably result in an addition of a “reinforcing layer” below the substrate having a thermal coefficient larger than a flexible layer above the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793